Citation Nr: 1755794	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to January 28, 2014.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING

Veteran 


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted a TDIU effective January 28, 2014.

The Veteran had a videoconference hearing in March 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Although the Veteran met the schedular criteria for entitlement to a TDIU prior to January 28, 2014, the Veteran's service-connected disability did not render her unable to secure or follow a substantially gainful occupation prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2014 for the award of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.400 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date for a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date for TDIU is the date of receipt of claim. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  The effective date for TDIU is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400 (o).  See Hurd v. West, 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110 (b)(2), which applies to increased rating claims, to a TDIU claim).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

Facts

The Veteran had an examination in September 2011.  The Veteran reported that she had not missed any time off work due to her fibromyalgia in the past year.  The Veteran also stated that when her headaches occurred, she required medication, but she was able to go to work.

The Veteran submitted her claim for a TDIU in August 2012.  The Veteran claimed her service-connected fibromyalgia prevented her from securing or following substantially gainful employment.  The Veteran stated the day she last worked full-time and the date she became too disabled to work was July 13, 2012.  The Veteran stated she last worked as in customer service and had previous experience working as a cashier and a clerk.  The Veteran reported she had not tried to obtain work since her last job due to her disability.  The Veteran indicated that she had two years of college education and no other specialized training.

The Veteran had an examination for her pes planus in January 2012.  The examiner stated that the Veteran's foot condition impacted her ability to work because she was limited in her ability to stand and walk.  However, the examiner did not state that the Veteran was unemployable or unable to perform work that did not require her to stand or walk for longer periods of time.

The Veteran had an examination for her fibromyalgia in December 2012.  The Veteran stated she last worked in July 2012 and left because her disability was getting worse and her disability rating had been increased to 70 percent.  The Veteran moved back home to get help from her daughter.  The Veteran reported that her feet hurt her at work and she couldn't elevate them at work because she didn't have many breaks.  The Veteran stated she had constant spams, wasn't able to sleep, couldn't bend or stoop, and her back would go numb if she tried to clean the office at work.  The examiner stated the Veteran's fibromyalgia impacted her ability to work, but opined that the Veteran was able to participate in gainful sedentary employment and physical employment because the Veteran's service-connected conditions were treatable and management was possible.  

In her February 2013 notice of disagreement, the Veteran stated that while she did resign from her last position, she resigned on her own terms because she her job involved a lot of lifting and it was becoming hard on her body.  The Veteran stated her employer was patient with her condition but the Veteran could no longer handle working full-time.  The Veteran stated she was sleepy, depressed, and had headaches.  The Veteran stated she had about eight appointments with VA on a monthly basis and worked until she no longer could.  The Veteran gave notice and waited until her employer could find a replacement before leaving her job.  

The Veteran was afforded another examination for her fibromyalgia in September 2013.  The examiner noted the Veteran's diagnoses of chronic back pain, fibromyalgia, and migraines.  The examiner opined that the Veteran's fibromyalgia impacted her ability to work because bending and kneeling would aggravate her joints and cause fatigue.  The examiner also stated the Veteran would have difficulty standing and moving office equipment and lifting.  The examiner noted the Veteran had voluntarily left her last job due to her symptoms.  Additionally, the examiner noted the Veteran had difficulty doing household chores and sometimes had to call her mother to pick up her daughter.

The Veteran had a videoconference hearing in March 2017 for her TDIU claim.  The Veteran had been awarded a TDIU effective January 2014 but she had originally put her claim in 2012 and was last gainfully employed in June 2012.  The Veteran stated that one of the main reasons the Veteran received a TDIU effective January 2014 was due to her depression.  When asked about why she had left her previous job, the Veteran stated she voluntarily resigned from her previous job because she couldn't perform her duties any more.  The Veteran stated she could barely sweep because of her fibromyalgia, feet, headaches, and depression.  The Veteran reported she was previously denied a TDIU because she had resigned from her job instead of being fired.  

Analysis

The Veteran is requesting an earlier effective date for her TDIU.  The Veteran had a combined disability rating of 70 percent with her fibromyalgia rated as 40 percent disabling from May 9, 2008.  Therefore, as of May 9, 2008, the Veteran met the schedular criteria for a TDIU.

From May 2008 to January 2014, it is clear that the Veteran struggled with symptoms from her service-connected disabilities.  The Veteran had difficulty standing and walking for longer periods of time due to her pes planus.  Additionally, the Veteran had difficulty with spasms and her whole body aching due to her fibromyalgia, which made it difficult for her to bend over, stoop, and lift heavy things, amongst other physical activities.  The Board also acknowledges the Veteran had difficulty sleeping due to her symptoms and was depressed and that the Veteran left her last employer because she felt she could no longer do her job.

The Board has considered the Veteran's medical records, examinations, and the symptoms as listed above as well as her statements about why she left her last job and the toll her symptoms take on her body.  The Board acknowledges that the Veteran struggled with her service-connected disabilities and that physical activity was often hard prior to January 28, 2014.  However, the preponderance of the evidence does not indicate that prior to January 28, 2014, the Veteran was unemployable.  In September 2011, the Veteran indicated that she was able to manage her headaches and was able to go to work.  The December 2012 examiner opined that the Veteran was capable of performing sedentary work.  While the September 2013 examiner noted the Veteran's ability to work was impacted by her symptoms, the Veteran would not be precluded from maintaining sedentary employment.  The Veteran has two years of college education and while it is clear that the Veteran may not have been able to sustain gainful employment in a physically active job, the preponderance of the evidence does not show she could not have performed sedentary work.  Because the preponderance of the evidence does not show that the Veteran was unemployable prior to January 28, 2014, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

An earlier effective date for a TDIU prior to January 28, 2014 is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


